 

  
  

Bor Ronxrvp tey Coase

, Wilmington , DE 1480)

FILED

SRL MAY 18-—AM40:- 86 farm
menmen ny
Us BANKRUPTCY COURT

‘OISTRICT OF OFL AWARE

Yoon Honer .
bk am wr Ting You to fegueyt tha? Jou
fejeot the plan that the Boy Scars of America
; (BSA) ‘5 _ sebmitting to you a their baokrptey
| plan. -

This plan is gn wmsvit to alf victims ef
childheed sexwl abuse.

We were victimized by ther representa,
in mans Ceased We (and OUr families) Were
| thr eater od and Jor coereds to Aree the
| accusations, then We. ded ge to lawyS
| Comysel F in 194) we wee fed Thine s lke -
| The BSA ‘Ss @ under fy | OL gor jeati0eA ant WE
| dent want te harm them -OF- men very
| seldom win gex abvse cxsey aal {+ wold
; be 2 waste of +tHme,
i Wow otter all these Seals ; we Ni nally
are abic to get Semc justice ant clesure
, ond find we are being Victimi zed again.
; We have media Sey ing We Gre money hungry 5
| are maki ny thing > UP , Gre Thy ing to herm
, the ingvrance CO ma €S and other diss vs hing
i comments Ike these.

 

 

Case 20-10343-LSS Doc 4579 Filed 05/18/21Jupaged ofS pri Sher Sjiveskp

Y2uy meket st. b78 Flor
Case 20-10343-LSS Doc 4579 Filed 05/18/21 Page 2 of 3

 

 

Mow we allew femgler. inte the BGS.

 

r¢ they ove not feld aces tbk eb)

 

 

 

whet meShaye ees 1 t . send.

 

‘ty nex + poiat is EX this ore cs
Me feo, of the  mery other cases broyht oot

 

 

 

big female Vicrim4  -lovsld whot the- mecig .

 

SSA + Las vmne Came ants be 5c _seying be _

accephee by the pith lic. J+ 55 even

 

ad

 

hare. t0 ge~ aay metiag te tlk te ous
wie ti 275 | .

 

Last- >»? there were People wath ry aut

 

 

and piv tec troy VS hike they aVE Bst ond

 

 

INSANE ne mpanits WE tid not be
Vic tims

 

re one, wll be wting to turn

 

 

Te pot this pry pote! Por und wovit br a

dewn the preppial and helieve _ynest pox//

 

| weste et time aad mmey,

 

 

 

7 (
Please | stend iw? ter US gud vec ect theif

| OF

 

pre Dota). They Can do mars, better by
US.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 20-10343-LSS Doc 4579: Filed 05/18/21 Page 3 of 3

SANTA CLARITA CA 913
‘6 MAY 2021 PM 2L

Justice Lavt) S@lber Silverstein
bSA Banicruptey Case

 

GLY Market St. w Floor Y 5
Wf min gten , vE ABO “pees
e *
iSei-sosags seeped Dal pa adeyedledadligfat nag ffpelyipelllfte

 

corer aT ml
